Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 have been cancelled.
Claims 5-8 have been examined.

Drawings
The drawings are objected to because they introduce the following new matter:
Figs 1-3: The extension link member having an inelastic support strap having a first end and a second end, where the said first end is a single loop and the said second end is a double loop, wherein said support strap is extending between the said single loop and the said double loop, wherein the said single loop is sized and configured to receive the said double loop and where each of the two identical loops of the said double loop are being sized and configured to removably receive one mounting end of an exercise strap).  
Fig 5C: the mounting end being a plastic tube
Figures 7a-7d: the hand grip assembly comprises in an inelastic hand grip strap, a rigid tubular hand grip, an inelastic discontinuous foot grip strap, and a cinch strap and two rigid D-rings. Where the foot grip strap has the possibility of orbiting over the tubular handle grip
These features were not originally disclosed in any of the original drawings or specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 3/26/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The extension link member having an inelastic support strap having a first end and a second end, where the said first end is a single loop and the said second end is a double loop, wherein said support strap is extending between the said single loop and the said double loop, wherein the said single loop is sized and configured to receive the said double loop and where each of the two identical loops of the said double loop are being sized and configured to removably receive one mounting end of an exercise strap).  
The mounting end being a plastic tube
The hand grip assembly comprises in an inelastic hand grip strap, a rigid tubular hand grip, an inelastic discontinuous foot grip strap, and a cinch strap and two rigid D-rings. Where the foot grip strap has the possibility of orbiting over the tubular handle grip
These features were not originally disclosed in any of the original drawings or specification.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The extension link member comprising an inelastic support strap having a first end and a second end, where the said first end is a single loop and the said second end is a double loop, wherein said support strap is extending between the said single loop and the said double loop, wherein the said single loop is sized and configured to receive the said double loop and where each of the two identical loops of the said double loop are being sized and configured to removably receive one mounting end of an exercise strap, was not originally shown in the drawings or discussed in the specification.
The hand grip assembly comprising: a hand grip strap wherein: i. the said hand grip strap is an inelastic and continuous strap; ii. the said continuous hand grip strap pass through a tubular hand grip and is doubling back on itself having its ends affixed one on the other by a stitching portion, delimiting an internal hand space; iii. the said tubular hand grip is a rigid and cylindrical hand grip which can be grasp by a user in his/her hands and performing an exercise by applying of force to the grip; b. a foot grip strap wherein: i. the said foot grip strap is an inelastic and discontinuous strap having a first end and a second end; ii. the said foot grip strap comprising a first D-ring attached to the said first end and a second D-ring attached the said second end; iii. the said first D-ring and the said second D-ring are rigid D-rings; iv. the said foot grip strap is attached to the said continuous hand grip strap on either side of said tubular hand grip, by the said D-rings, delimiting an internal foot space; v. the said foot grip strap is not attached in any way to the said tubular hand grip; vi. the said foot grip strap has the possibility of orbiting over and around the said tubular handle grip; vii. the said foot grip strap can be affixed in a holding position in the interior part of said continuous hand grip strap by a cinch strap; viii. the said cinch strap is affixed on the said continuous 
This is a new matter rejection.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, there is a lack of antecedent basis for “the two identical loops”.
In claim 5, the phrase “could be” in the following limitation: “mounting end could be a rigid carabiner” implies that the feature following the phrase may or may not be required.  Clarification is required.
In claim 6, phrases “has the possibility of orbiting” and “can be affixed” implies that the feature following the phrase may or may not be required.  Clarification is required.


Claim Rejections - 35 USC § 102
Claims 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siu (US Patent Application Publication 2018/0318631).

As to Claim 5, Siu discloses an exercise device comprising: 
a) an extension link member (Fig 10) comprising an inelastic support strap (Par. 0051) having a first end and a second end, where the said first end is a single loop (224) and the said second end is a double loop (106), wherein said support strap is extending between the said single loop and the said double loop, wherein the said single loop is sized and configured to receive the said double loop (Fig 11)and where each of the two identical loops of the said double loop are being sized and configured to removably receive one mounting end of an exercise strap (Fig 16); 
b) a first elongate exercise strap and a second elongate exercise strap (104), each elongate exercise strap being inelastic and comprising an support strap, having a first end and a second end, where the said first end is a mounting end and the said second end is a rigid oval ring: 
i. wherein the said oval ring is sized and configured to receive the said support strap (Fig 1); 
ii. wherein the said support strap has an adjustable length and is extending between the said mounting end and the said oval ring (Fig 1; Par. 0051); 
iii. wherein the said mounting end could be a rigid carabiner;
iv. wherein the said oval ring is a rigid link between the said adjustable support strap and a hand grip assembly (Fig 1). {9492125: }9PATENT APPLICATION  

As to Claim 7, Siu discloses exercise device of claim 5, wherein 

b. said first exercise strap mounting end and said second exercise strap mounting end are attached into said double loop end of the said extension link member (Fig 16).  

As to Claim 8, Siu discloses the exercise device of claim 5, wherein: 
a. the said first exercise strap the said second exercise strap can be individually mounted between a door and a door jamb of a closed door by driving the said first mounting end of the said first exercise strap and the said second mounting end of the said second exercise strap between a door and a door jamb, wherein the first and second mounting ends are on one side of the door, and the major length of the first and second exercise straps are extending form the other side of the door (Fig 9).
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Siu in view of Autogue (US patent 9,586,074(.

Siu discloses the exercise device significantly as claimed (Fig 11; Par. 0051), but does not disclose wherein the said foot grip strap comprising a first rigid D-ring attached to the said first end and a rigid second D-ring attached the said second end.
Autogue teaches a similar exercise device having a grip strap (502) attached to the main grip (510) via rigid rings attached to the ends of the strap which allows for selective engagement by the user during various exercises.  It would have been obvious to one of ordinary skill in the art at the time the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the ring to be a ”D-shape” as this is merely a change in shape of the ring which is merely an engineering design choice to one of ordinary skill which would yield expected and predictable results.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/2/2021